UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
UNITED STATES OF AMERICA )
)
vs. ) Case No. 1:18-cr-00035
JAMES VORLEY and CEDRIC CHANU, Honorable John J. Tharp, Jr.
Defendants.

FUTURES INDUSTRY ASSOCIATION’S
MOTION FOR LEAVE TO FILE BRIEF AMICUS CURIAE

The Futures Industry Association (“FIA”), by its counsel Steptoe & Johnson LLP,
respectfully requests leave to file a brief amicus curiae in support of the defendants’ motion to
dismiss the indictment. FIA seeks leave to file a brief explaining the risks of harm to the vitality
of futures markets posed by the government’s theory of wire fraud liability. If granted leave,
FIA respectfully requests that it be given until February 21, 2019 to file its amicus brief.
Defendants consent to this request. Counsel for the Department of Justice (“DOJ”) have advised
FIA counsel that they take no position on the motion.!

The indictment’s legal theory — that wire fraud liability can rest on the premise that open,
executable orders for futures contracts, by themselves, can be deemed implied
misrepresentations of an intention to trade — threatens the vitality of the markets. Treating
unexpressed intentions and strategies underlying executable orders as misrepresentations could

create substantial legal uncertainty over the scope of trader liability not just for wire fraud, but

 

' FIA also is requesting leave to file a brief amicus curiae in support of the defendants’ motion to
dismiss the indictment from the Honorable John Z. Lee in U.S. v. Edward Bases and John
Pacilio, Case No. 1:18-cr-00048 (N.D. I1.).
also for civil clatms based on the same premise. If accepted, the government’s theory of liability
poses a serious risk of chilling legitimate, non-fraudulent trading by FIA’s members and other
markets participants, many of whom engage in trading to hedge commercial and other business
risks.

Expanding wire fraud liability is not necessary for the protection of the markets because
Congress provided ample and focused means in the criminal and civil trading prohibitions of the
Commodity Exchange Act, 7 U.S.C. §1, ef seg., (“CEA”) to combat futures market abuse
without upending traditional legal standards and norms for legitimate trading. FIA takes no
position on whether the defendants have committed a crime or other violation under the CEA.
As the industry’s leading global trade organization, however, FIA objects to the government’s
attempt to expand the wire fraud statute in a new way that unnecessarily invites harm to
legitimate trading and the vitality of the futures markets.

In support of its motion, FIA states as follows:

1. FIA is the leading global trade organization for the futures, options and centrally
cleared derivatives markets, with offices in Brussels, London, Singapore and Washington,
D.C. FIA’s membership includes clearing firms, exchanges, clearinghouses, trading firms and
commodities specialists from more than 48 countries as well as technology vendors, lawyers and
other professionals serving the industry. FIA seeks to submit an amicus brief to apprise the
Court of the real-world implications should the government’s expanded theory of liability under
the wire fraud statute be accepted.

2. The Court has discretion whether to permit an amicus brief. Chamberlain Group,
Inc. v. Interlogix, Inc., 2004 WL 1197258, at *1 (N.D. Ill. May 28, 2004). An amicus brief

should be permitted if the amicus “has a unique perspective or specific information that can
assist the court beyond what the parties can provide.” Jd. Here, it is important that FIA offer a
perspective on policy issues implicating the interests of its members that would be impacted if
the government is permitted to proceed on its expansive theory of wire fraud liability. This
perspective reflects FIA’s concern with the potential effect of the government’s theory to
adversely affect the proper functioning of financial and commodities markets, a concern that
extends beyond the considerations of the parties to the case.

3. The indictment alleges that the defendants engaged in trading in the nature of
“spoofing” in the commodities futures market — entering orders that the defendants intended to
cancel before they were executed. Spoofing is a type of disruptive trading practice, prohibited
under CEA section 4c(a)(5), 7 U.S.C. § 6c(a)(5), that is distinct from commodities fraud. The
anti-spoofing prohibition was enacted in 2010 as part of the Dodd-Frank Act’s amendments to
the CEA. It provided a targeted means to combat the disruptive practice of orders entered with
an intent to cancel before execution. The amended CEA avoids the need to try to stretch theories
of fraud to cover that conduct that could themselves inject ambiguity concerning market
participants’ legal exposure and generally be disruptive to the vitality of legitimate trading.

4. The indictment, however, does exactly what the CEA amendments avoided. It
seeks to allege the necessary element of a material misrepresentation of wire fraud by contending
that defendants’ open, executable futures orders each contained an implied misrepresentation of
the defendants’ trading intentions. This premise misconceives the nature of open orders and is at
odds with the dynamics of futures markets. From their inception through today, futures markets
have been characterized by (1) anonymous trading, (2) significant volatility, (3) leveraged
transactions that can bear significant risk of loss as well as opportunity for gain, (4) freedom to

modify and cancel orders at any time, and (5) the absence of any preexisting duty in connection
with entering an order or executing against a resting order to disclose any information to a
counterparty or to the markets generally.

5. The ability to alter or cancel orders is essential to allow market participants to
manage their risks in volatile markets. It is not uncommon for many market participants to
modify and cancel resting orders throughout a trading day, acting frequently and rapidly in
response to the many various factors affecting commodity market valuations. Indeed, with the
advances in trading technology and algorithmic program trading, it is not uncommon in some
markets for orders to be entered and then modified or cancelled within fractions of a second.

6. It also is well-settled that market participants have no pre-existing duty to disclose
anything to the market in connection with entering open orders to buy or sell futures contracts.
Specifically, when entering orders a market participant has no duty to disclose its proprietary
information about, for example, its projections of futures commodity valuations, its trading
objectives or strategies, or the intended purpose of its orders. The Commodity Futures Trading
Commission (“CFTC”), the federal agency that oversees U.S. futures markets, has affirmed this
principle multiple times. See, e.g., “Prohibition on the Employment, or Attempted Employment,
of Manipulative and Deceptive Devices and Prohibition on Price Manipulation,” 76 Fed. Reg.,
41398, 41404 (July 14, 2011). Accordingly, when an order is entered into the market for
execution, it traditionally is considered to be a representation only that, if accepted, the submitter
will honor the obligations of the executed trade. See, e.g., U.S. v. Radley, 659 F. Supp. 2d 803,

815 (S.D. Tex. 2009), aff'd, 632 F.3d 177 (Sth Cir. 2011).

 

* “ITit is not a violation of final [CFTC Anti-Fraud] Rule 180.1 to withhold information that a
market participant lawfully possesses about market conditions. The failure to disclose such
market information prior to entering into a transaction, either in an anonymous market setting or
in bilateral negotiations, will not, by itself, constitute a violation of final Rule 180.1.” Jd.

4
7. Trying to discern a market participant’s intentions from an order alone is a
speculative endeavor at best. Futures markets bring together many different types of commercial
and financial parties that have different opinions, points of view, business needs, challenges and
financial objectives into trading anonymously with one another to hedge other transactions or to
trade in futures alone. Indeed, a hedge fund and an oil company can have completely different
intentions even when submitting orders for the same quantity of the same commodity at the same
price. Recognizing that traders in the futures markets attempt to discern such objectives for their
own gain or to frustrate rivals, the CEA has struck a balance that the government’s theory of
liability threatens to upset.

8. One of the principal tenets of trading is to protect the confidentiality of one’s open
positions, trading strategies, and intentions with respect to an order. It is commonly accepted
that if a market participant’s positions and objectives are known to others in the market, that
information can be used by others to the participant’s detriment by extracting better pricing from
the participant in its trades. One consequence of this is that the trading intentions of market
participants are routinely treated as closely guarded secrets. And there are times when a market
participant, fearing that others might detect its trading intention, may enter some orders that are
contradictory to its overall strategy yet designed to prevent others in the market from detecting
its strategy. This is a common and legitimate phenomenon of trading in the futures markets.

oO: The theory of liability underlying the indictment threatens these established
norms. First, the contention that open, executable market orders by themselves can be
misrepresentations of a market participant’s intentions is inherently confusing because an
executable order is, by definition, available for acceptance and can be taken and executed by any

other market participant. Second, the government erroneously suggests that there is a duty to
disclose a market participant’s intentions, that there might be a minimum period of time an order
must be executable, and that an order represents something more than a commitment to honor the
terms of the order if accepted by another market participant. All of these novel suggestions are
contrary to the norms underlying the futures markets.

10. In very real terms, the indictment’s characterization of an executable order
threatens to introduce substantial legal uncertainty and confusion with respect to the legal duties
of market participants. It opens the door for arbitrary enforcement of the wire fraud statute and
vexatious private claims by losing traders based on contentions that another market participant
failed to make adequate disclosure or “misrepresented” its intentions when entering an
executable order. Such claims, if allowed, would be difficult to address at the pleading stage
because they would be bound up with factual issues — e.g., what a market participant’s intentions
were — to be decided by the trier-of-fact. Compare Blue Chip Stamps v. Manor Drug Stores, 421
U.S. 723, 743 (1975). The government’s theory also potentially could expose trading from years
past to retroactive application of this new standard of wire fraud misrepresentation under the
RICO statute (where the mail and wire fraud statutes are commonly pled as predicate acts to
support the civil RICO claim). See 18 U.S. Code § 1961 (both mail fraud and wire fraud fall
within the definition of “racketeering activity”).

11. No court has approved of using the general wire fraud statute to criminalize a
negotiating party’s failure to disclose its future intentions or its subjective desire to enter into the
transaction. The Court of Appeals for this Circuit has declared that, at least without much clearer
direction from Congress, courts must be wary of criminalizing “[d]eception and misdirection”
about a party's “values, priorities, [and] preferences” in negotiation because that is common and

accepted aspect of negotiating. See United States v. Weimert, 819 F.3d 351, 355 (7th Cir. 2016).
Nor is there a need to expand wire fraud to protect futures markets because the CEA governs the
futures market directly.

12. __ FIA recognizes that its request for leave to file an amicus brief comes after the
close of briefing by the defendants. FIA retained counsel and acted promptly after it understood
the potential implication to FIA’s members of the government’s position in this case. FIA
respectfully submits that its perspective will be helpful to the Court as it considers the issues
raised in the defendants’ motion to dismiss. If granted leave, FIA requests that it be permitted to
file its brief by February 21, 2019.

WHEREFORE, FIA respectfully requests leave to file a brief amicus curiae in support of
the defendants’ motion to dismiss, by February 21, 2019.

Dated: February 14, 2019 Respectfully submitted,

By: _/s/Michael Dockterman
Michael Dockterman
Steptoe & Johnson LLP
115 S. LaSalle Street, Suite 3100
Chicago, IL 60603
312.577.1300
mdockterman@steptoe.com

Charles R. Mills (Pro Hac Vice Pending)
Karen Bruni (Pro Hac Vice Pending)
Steptoe & Johnson LLP

1330 Connecticut Avenue, NW
Washington, DC 20036

202.429.3000

cmills@steptoe.com
kbruni@steptoe.com

Counsel for Amicus Curiae Futures Industry
Association
